Title: Franklin and John Adams to Vergennes, 12 November 1778: résumé
From: Franklin, Benjamin,Adams, John
To: Vergennes, Charles Gravier, comte de


<Passy, November 12, 1778: In view of the magnitude of the alliance between France and the United States, we conceive it would be highly pleasing to our constituents to have a portrait of His Majesty to be kept where Congress sits; if you are of opinion this would give no offense, we request your kind offices to procure pictures of their Majesties, the king and queen.>
